DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/13/2019. The applicant submits two Information Disclosure Statements dated 11/13/2019 and 07/27/2020. The applicant does not claim Domestic priority. The applicant claims International application dated 12/12/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 8 of copending Application No. 16/427533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to identifying a malfunction of the powertrain based upon noise detected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valeri US 2017/0076514 in view of Scheffler US 2015/0339570.
As per claim 1, A method for diagnosing a problematic noise source based on big data information, comprising: 
measuring noise data of a powertrain of a vehicle by using a real-time noise measurement device, and converting the noise data into a signal that can be input to a portable device for diagnosing the problematic noise source through an interface device; (Valeri paragraph 0021 discloses, “In one embodiment, the control system 102 diagnoses the vehicle systems based on one or more measured powertrain and/or engine-related sounds and/or vibrations (e.g. as produced by the engine mounting apparatus 131, a mounting apparatus for another powertrain component such as an electric motor, in one embodiment, the induction system 132, and/or the exhaust system 133) as compared with expected engine-related sounds for operation of the vehicle 100 under various vehicle parameters (e.g. engine-produced torque, engine rpm, and a measure of engagement of the accelerator pedal)” and  paragraph 0053 discloses, “For example, in certain embodiments, the error message may be provided in any one or more of a number of different manners, such as a visual message on a dashboard or screen of the vehicle, an audio message provided within the vehicle, an e-mail, text, or other message sent to a user's telephone and/or personal electronic device, and so on.”)
 analyzing a noise through a deep learning algorithm of an artificial intelligence on a converted signal, and diagnosing the problematic noise source as a cause of the noise; (Valeri paragraph 0012 discloses, “As described in greater detail further below, the vehicle 100 includes a control system 102 for diagnosing vehicle systems using vehicle sounds and vibrations. As discussed further below, the control system 102 includes a sensor array 104, a controller 106, and a notification unit 108. In various embodiments, the control system 102 diagnoses various vehicle systems using vehicle sounds and vibrations, in accordance with the steps set forth further below in connection with the process 200 of FIG. 2.”) and (Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”) and 
displaying the cause of the noise by outputting a diagnostic result as the problematic noise source, and transmitting the diagnostic result to the portable device. (Valeri paragraph 0054 discloses, “In certain embodiments, an error message may be provided via the notification unit 108 indicating that service is recommended for the vehicle and/or for one or more systems and/or components thereof. For example, in certain embodiments, the error message may be provided in any one or more of a number of different manners, such as a visual message on a dashboard or screen of the vehicle, an audio message provided within the vehicle, an e-mail, text, or other message sent to a user's telephone and/or personal electronic device, and so on.”)
Valeri discloses a vehicle diagnosis based on a vehicle sound and vibration. Valeri does not disclose performing the diagnosis using an artificial intelligence. Scheffler teaches of using an artificial intelligence to aid the diagnostic of a vehicle and other systems. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Scheffler et.al. into the invention of Valeri. Such incorporation is motivated by the need to ensure accurate detection of malfunction or other abnormalities in a vehicle. 
As per claim 2, The method according to claim 1, wherein the noise data is acquired through a microphone and vibration data is acquired through a vibration sensor. (Valeri paragraph 0023 discloses, “The induction system sensors 162 measure sound and/or vibration for the induction system 132 of the vehicle 100 (e.g. sound and/or vibration generated by the induction system 132 in relation to the operation of the engine 130). In one embodiment, the induction system sensors 162 include one or more microphones within the induction system 132. In another embodiment, the induction system sensors 162 include one or more microphones adjacent to, or otherwise in proximity to, the induction system 132.”)
As per claim 3, The method according to claim 2, wherein a bidirectional method and a gated recurrent unit (GRU) technique are applied to the deep learning algorithm. (Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”) and  (Scheffler paragraph 0589 teaches, “FIG. 81 depicts an embodiment in which the neural processing system 100 provides monitoring, input and/or control to a machine learning system 8102, optionally including feedback from the machine learning system 8102. The machine learning system 8102 may include or be coupled to fault detection systems, inference engines, artificial intelligent systems, semantic engines, and the like. The machine learning system 8102 may collect information from data sources such as knowledge sources, software systems, business rules databases, and the like.”)
As per claim 4, The method according to claim 3, wherein an attention mechanism technique is applied to the deep learning algorithm. (Scheffler paragraph 0589 teaches, “FIG. 81 depicts an embodiment in which the neural processing system 100 provides monitoring, input and/or control to a machine learning system 8102, optionally including feedback from the machine learning system 8102. The machine learning system 8102 may include or be coupled to fault detection systems, inference engines, artificial intelligent systems, semantic engines, and the like. The machine learning system 8102 may collect information from data sources such as knowledge sources, software systems, business rules databases, and the like.”)
As per claim 5, The method according to claim 3, wherein an early stage ensemble learning technique is applied to the deep learning algorithm. (Scheffler paragraph 0589 teaches, “FIG. 81 depicts an embodiment in which the neural processing system 100 provides monitoring, input and/or control to a machine learning system 8102, optionally including feedback from the machine learning system 8102. The machine learning system 8102 may include or be coupled to fault detection systems, inference engines, artificial intelligent systems, semantic engines, and the like. The machine learning system 8102 may collect information from data sources such as knowledge sources, software systems, business rules databases, and the like.”)
As per claim 6, The method according to claim 5, wherein the artificial intelligence is configured to reproduce a sound for identification of the problematic noise source. (Valeri paragraph 0034 discloses, “The bus 180 serves to transmit programs, data, status and other information or signals between the various components of the computer system of the controller 106. The interface 176 allows communication to the computer system of the controller 106, for example from a system driver and/or another computer system, and can be implemented using any suitable method and apparatus. In one embodiment, the interface 176 obtains the various data from the sensors of the sensor array 104. The interface 176 can include one or more network interfaces to communicate with other systems or components. The interface 176 may also include one or more network interfaces to communicate with technicians, and/or one or more storage interfaces to connect to storage apparatuses, such as the storage device 178.” And paragraph 0035 discloses, “
As per claim 7, The method according to claim 1, wherein the noise data or vibration data of the vehicle is acquired from external storage data outside the vehicle and resampled. (Valeri paragraph 0034)
As per claim 8, The method according to claim 7, wherein a frequency of resampling is twice a maximum frequency of a problematic noise. (Valeri paragraph 0043 discloses, “In addition, the recorded sounds and vibrations are processed (step 204). In one embodiment, the recorded sounds and vibrations are processed in step 204 with respect to specific reference sounds and/or levels of the sounds and vibrations, such as the magnitude, frequency, phase and waveform of the sounds and vibrations.”)
As per claim 9, The method according to claim 8, wherein a bidirectional method and a gated recurrent unit (GRU) technique are applied to the deep learning algorithm. (Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”)
As per claim 10, The method of claim 9, wherein an attention mechanism technique is applied to the deep learning algorithm. (Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”)
As per claim 11, The method according to claim 10, wherein an early stage ensemble learning technique is applied to the deep learning algorithm. (Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”)
As per claim 12, The method according to claim 11, wherein the artificial intelligence is configured to reproduce a sound for identification of the problematic noise source. (Scheffler paragraph 0277 teaches, “The reify function may be thought of as regenerating, replaying, recreating, reproducing, reviewing, repeating, re-experiencing, replicating, or reiterating the components of a pattern.”)
As per claim 13, The method according to claim 7, wherein the external storage data outside the vehicle is transmitted to controller area network (CAN) data of the vehicle by Bluetooth. (Scheffler paragraph 0501 teaches, “or remotely (via communications like BlueTooth, WiFi, etc.” and paragraph 0594 teaches, “Other general types of computer memory useful for storing computer code in a non-transitory medium include dynamic memory, static memory, read/write storage, mutable storage, read only, random access, sequential access, location addressable memory, file addressable memory, content addressable memory, network attached storage, storage area network devices, bar codes, magnetic ink, and the like.”)
As per claim 14, A device for diagnosing a problematic noise source based on big data information, comprising: 
a microphone for measuring noise of a vehicle; (Valeri paragraphs 0042 discloses the use of microphones to measure noise and other aspects of a vehicle)
a vibration sensor for acquiring vibration data of the vehicle; (Valeri paragraphs 0042 discloses the use of microphones to measure vibrations and other aspects of a vehicle)
a controller area network (CAN) module for acquiring an engine speed of the vehicle; ( Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”) and 
a controller for converting data regarding noise, vibration, and engine speed of the vehicle into codes and receiving a diagnosis result from an artificial intelligence, wherein the artificial intelligence diagnoses the problematic noise source based on the codes by deep learning. (Valeri paragraph 0012 discloses, “As described in greater detail further below, the vehicle 100 includes a control system 102 for diagnosing vehicle systems using vehicle sounds and vibrations. As discussed further below, the control system 102 includes a sensor array 104, a controller 106, and a notification unit 108. In various embodiments, the control system 102 diagnoses various vehicle systems using vehicle sounds and vibrations, in accordance with the steps set forth further below in connection with the process 200 of FIG. 2.”) and ( Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”)
Valeri discloses a vehicle diagnosis based on a vehicle sound and vibration. Valeri does not disclose performing the diagnosis using an artificial intelligence. Scheffler teaches of using an artificial intelligence to aid the diagnostic of a vehicle and other systems. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Scheffler et.al. into the invention of Valeri. Such incorporation is motivated by the need to ensure accurate detection of malfunction or other abnormalities in a vehicle. 
As per claim 15, A device for diagnosing a problematic noise source based on big data information, comprising: 
an input data collector for collecting input data, the input data collector comprising: 
a microphone for measuring noise of a vehicle; (Valeri paragraphs 0042 discloses the use of microphones to measure noise and other aspects of a vehicle)
a vibration sensor for acquiring vibration data of the vehicle; (Valeri paragraphs 0042 discloses the use of microphones to measure vibrations and other aspects of a vehicle)
a controller area network (CAN) module for acquiring an engine speed of the vehicle; ( Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”) and 
a memory for storing problematic noise regions from data regarding noise, vibration and engine speed; (Valeri paragraph 0044 discloses, “Stored values are retrieved from memory and compared with the current vehicle sound and parameter values (step 206). In one embodiment, one or more look-up tables are retrieved from the memory 174 of FIG. 1 in step 206, so that the engine sounds associated with the current vehicle parameter values are compared with expected engine sounds and vibrations associated with these vehicle parameter values using the look-up table(s).”)
a controller for converting the data into codes and receiving a diagnosis result from an artificial intelligence; (Scheffler paragraphs 0211, 0212 and 0590 teaches, “ FIG. 82 depicts an embodiment in which the neural processing system 100 provides a decision to a machine learning system 8002, optionally including feedback from the machine learning system 8202. The machine learning system 8202 may include or be coupled to fault detection systems, inference engines, artificial intelligent systems, semantic engines, and the like. The machine learning system 8202 may collect information from data sources such as knowledge sources, software systems, business rules databases, and the like.”)
a problematic noise diagnosis unit for diagnosing the problematic noise source based on the codes by deep learning of the artificial intelligence, wherein the input data collector and the problematic noise diagnosis unit are separable from each other. (Valeri paragraph 0012 discloses, “As described in greater detail further below, the vehicle 100 includes a control system 102 for diagnosing vehicle systems using vehicle sounds and vibrations. As discussed further below, the control system 102 includes a sensor array 104, a controller 106, and a notification unit 108. In various embodiments, the control system 102 diagnoses various vehicle systems using vehicle sounds and vibrations, in accordance with the steps set forth further below in connection with the process 200 of FIG. 2.”) and ( Scheffler paragraph 0474 teaches, “A variety of useful techniques are outlined here by way of example and not limitation. A machine learning module or interface may, for example, encapsulate neural networks, classifiers, Hidden Markov Models and other probabilistic models, “deep learning” networks, recurrent neural networks, convolutional neural networks and so forth.”)
Valeri discloses a vehicle diagnosis based on a vehicle sound and vibration. Valeri does not disclose performing the diagnosis using an artificial intelligence. Scheffler teaches of using an artificial intelligence to aid the diagnostic of a vehicle and other systems. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Scheffler et.al. into the invention of Valeri. Such incorporation is motivated by the need to ensure accurate detection of malfunction or other abnormalities in a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666